Exhibit 10.74

TERMINATION AGREEMENT

This agreement for the termination of the “Supply Agreement” between Anesiva,
Inc and PowderMed, Ltd (the “Parties”) (originally the Supply Agreement between
AlgoRx Pharmaceuticals, Inc. and PowderJect Technologies Ltd.) dated March 22nd,
2002 (as amended) is made and entered into as of the 18th day of December, 2008
(the “Effective Date”).

WHEREAS, Anesiva and PowderMed are parties to a Supply Agreement (originally the
Supply Agreement between AlgoRx Pharmaceuticals, Inc and PowderJect Technologies
Ltd.) dated March 22, 2002 (as amended) (“the Agreement”);

WHEREAS, PowderMed and BOC are parties to a Services, Manufacture and Supply
Agreement dated February 21, 2003 (the “SMSA”);

WHEREAS, PowderMed currently supplies certain gas microcylinders to Anesiva for
the manufacture of certain of Anesiva’s products, in particular the product
known as Zingo™;

WHEREAS, Anesiva has informed PowderMed that it will no longer produce and
commercialize the product Zingo™ and has asked PowderMed to immediately cease
the supply of gas microcylinders as provided under the terms of the Agreement;

WHEREAS, PowderMed and Anesiva desire to effect the termination of the Agreement
and the SMSA under certain conditions mutually agreed upon and detailed herein.

NOW, THEREFORE, the Parties hereto agree as follows:

 

  1. The Agreement is hereby terminated as of the Effective Date.

 

  2. Upon termination of the Agreement, POWDERMED will forego its ongoing right
to the 5% royalty payment under section 3.1 of the License Agreement dated
March 22, 2002 (as amended) between the Parties.

 

  3. POWDERMED will cause the SMSA to be terminated, and upon termination of the
SMSA, POWDERMED will grant ANESIVA a non-exclusive, worldwide, royalty-free
sublicense (with rights to further sublicenses upon POWDERMED’s prior consent)
under Intellectual Property Rights in the Gas Supply System, that becomes
licensed to POWDERMED by BOC or its Affiliates pursuant to the SMSA at any time
prior to or after the effective date of termination of the BOC SMSA, to the
extent necessary to manufacture and/or have manufactured gas microcylinders
and/or devices containing gas microcylinders.



--------------------------------------------------------------------------------

 

4.

Upon termination of the Agreement, POWDERMED will forego the existing financial
commitment of ANESIVA for the 2nd, 3rd and 4th quarters of 2008 purchase orders
which were already invoiced or currently in the process of being invoiced to
ANESIVA (invoice 1000003524 for the amount of $446,515.20 to cover order 6891
and invoice 1000003541 for the amount of $852,028.80 to cover orders 7445, 7954,
together with the royalty payment agreed for the amount of $6,000).

 

  5. ANESIVA will provide POWDERMED, within 30 days of the Effective date, a
notification indicating whether or not ANESIVA would like to have the equipment
used in the manufacturing of gas microcylinders transferred to ANESIVA under the
conditions set forth in section 6. If ANESIVA chooses not to want the equipment,
POWDERMED will have the right to dispose of the equipment as it sees fit and at
its sole discretion.

 

  6. Upon termination of the SMSA and if requested by ANESIVA pursuant to
Section 5, POWDERMED will provide ANESIVA, to the extent POWDERMED is able,
access to the equipment (pilot and commercial lines). ANESIVA expressly
acknowledges and agrees that the equipment is available on an “as is” basis and
that no representations, warranties or any other undertakings of whatever nature
(whether express or implied) are being made by POWDERMED with respect to the
equipment and accordingly POWDERMED will not be held liable whatsoever with
respect to such equipment. All ongoing costs relating to the maintenance,
storage or use of the equipment shall henceforth be borne by ANESIVA.

 

  7. Upon termination of the SMSA, POWDERMED will provide reasonable assistance
and technical support for the transfer of manufacturing know-how of gas
microcylinders to ANESIVA which must occur at a time not later than March 31,
2009.

 

  8. Upon termination of the SMSA, POWDERMED will provide ANESIVA with the
records and samples that relate to gas microcylinders already manufactured and
delivered to ANESIVA.

 

  9. Upon termination of the Agreement, ANESIVA will immediately release and
discharge POWDERMED and all of its Affiliates of all obligations under the
Agreement including but not limited to accrued rights and/or surviving
obligations under Section 9.5 of the Agreement.

 

  10. Upon termination of the Agreement, POWDERMED will indemnify and shall keep
indemnified ANESIVA against any and all liability, costs, damages and claims
made against ANESIVA resulting from or arising out of the negligence or willful
misconduct of POWDERMED or its officers, directors, employees, or agents that
occurred during the term of the Agreement.



--------------------------------------------------------------------------------

  11. Upon termination of the Agreement, ANESIVA will indemnify and shall keep
indemnified POWDERMED against any and all liability, costs, damages and claims
made against POWDERMED in connection with any act or omission by ANESIVA
occurring after termination of the Agreement and against any and all claims
resulting from and arising out of the use of the gas micro-cylinders supplied to
ANESIVA (except to the extent that the harm was caused by a gas microcylinder
that was defective upon delivery or that did not conform to the specifications)
and/or resulting from or arising out of the negligence or willful misconduct of
ANESIVA or its officers, directors, employees, or agents before termination of
the Agreement.

 

  12. The Parties agree that this “Termination Agreement” shall be governed by
and construed in accordance with the laws of the United Kingdom without
reference to its choice of law principles.

IN WITNESS WHEREOF, the Parties have executed this Agreement the date and year
first above written.

 

Executed by     Executed by POWDERMED, LTD.     ANESIVA, INC. Ramsgate Road,
Sandwich,     650 Gateway Boulevard Kent CT13 9NJ     So. San Francisco, CA
94080 /s/ Annette Doherty     /s/ Jean Viret Name of authorized officer     Name
of authorized officer Sandwich Site Leader     Jean Viret 22/12/08     Vice
President and Chief     Financial Officer